DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed 5 April 2022 have been fully considered but they are not persuasive. 
	Applicant asserts, on pages 10-11 of Remarks that “Koskela is related to calculating a cell quality based on beam-specific measurements (see Abstract). Koskela states that beam-specific measurements of a plurality of beams of cell are performed, a cell quality level or a cell level quality value is then calculated based on the beam- specific measurements (see paragraphs [0030] and [0041]). Koskela further states that cell specific weighting could be applied when determining the cell level quality when multiple beams are detected with over a specific threshold quality; as an example, a cell with two beams with quality levels above ‘Qlevell’ may be ranked higher than a cell with one beam with quality above ‘Qlevell’ (see paragraph [0042]). In fact, Koskela is pointing towards connected mode operations. Koskela informs how the cell level quality is derived based on the beam level measurements. Koskela’s disclosing of ranking of the cells that have highest number of “good beams’ to be the best cell (see paragraph [0041]) has nothing to do with what the UE reports in the report.”  On the contrary, the limitation “transmitting a report to the wireless communication network, wherein the report includes the measurement information” is clearly disclosed by Koskela.  Specifically, paragraph [0037] reads:  “The method can also include, at 370, a network element configuring the user equipment with cell-specific trigger information. This configuration can be received by the user equipment at 375. This second trigger value (Tcell) can trigger measurement report and UE actions to send measurement report based on serving cell and neighbor cell quality.” [emphasis added].  Additionally, paragraph [0046] reads:  “During the criteria evaluation, the UE compares only the ‘Cell RSRP’ but when it generates a measurement report, for example, in a case where ‘Neighbor Cell2 becomes offset better than Serving Cell1’ the measurement report can include the filtered beam index+filtered beam quality value of at least of Cell2. This report can be sent to serving cell1, which may utilize the report for evaluating the need for a cell changes to cell2 and further may provide such information to target cell2, or the report can be sent directly to cell2.” [emphasis added].  It can be seen in these two paragraphs that Koskela discloses that the wireless device transmits a report that includes the measurement information.
	Applicant asserts, on page 11 of Remarks, that “claim 4 further recites that “the measurement information further includes ... a beam signal to interference and noise ratio, BSINR, for each of the beams of the first and second cells exceeding the quality threshold”. Koskela states that for each measured cell, a user equipment (UE) or a user device can maintain a similar cell quality value, such as cell reference signal received power (RSRP) (see paragraphs [0039]-[0042]). Koskela, therefore, fails to disclose or suggest that the UE can maintain a similar cell quality value, such as cell reference signal to interference and noise ratio.”  Claim 4 reads “The method of claim 3, wherein the measurement information further includes at least one of a beam reference signal received power, BRSRP, a beam reference signal received quality, BRSRQ, and/or a beam signal to interference and noise ratio, BSINR, for each of the beams of the first and second cells exceeding the quality threshold.”  There is no requirement in claim 4 that the UE “maintain a similar cell quality value, such as cell reference signal to interference and noise ratio”.
	Applicant asserts, on page 12 of Remarks, that “claim 28 further recites that “the ranking comprises identifying a first one of the plurality of cells having a highest signal quality and identifying at least a second one of the plurality of cells having a signal quality within a defined range of the highest signal quality, and wherein the measurement information includes a respective cell identity and beam information for each of the first one of the plurality of the cells and the second one of the plurality of cells.” Claim 28 explicitly recites that the ranking method to be used for identifying the cells for which the ‘number of good beams’ shall be reported. The ranking criterion used in Koskela is on the contrary different from the one in the present application. In Koskela, there is no concept of ‘range to best cell’ for identifying those cells whose ‘number of good beams’ (those that are above the threshold) should be used for identifying the “best cell’.”  On the contrary, Koskela clearly discloses, in paragraph [0046], determining that the quality of one cell is within a defined range of the quality of the cell having the highest signal quality:  “During the criteria evaluation, the UE compares only the ‘Cell RSRP’ but when it generates a measurement report, for example, in a case where ‘Neighbor Cell2 becomes offset better than Serving Cell1’ the measurement report can include the filtered beam index+filtered beam quality value of at least of Cell2.”  [emphasis added].  

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3-4, 6-10, 13, 15-16, 18-19, 21-25, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koskela et al., U.S. Patent Application Publication 2017/0324459 (hereinafter Koskela).
	Regarding claim 1, Koskela discloses a method of operating a wireless device in a wireless communication network (disclosed is a method according to which a user equipment (UE) performs beam-specific measurements of a plurality of cells, according to Abstract, [0030], [0039]), the method comprising:
	determining respective signal qualities of a plurality of cells of the wireless communication network (the UE performs beam-specific measurements of a plurality of cells in a wireless communication system, according to Abstract, [0030], [0044]);
	ranking the plurality of cells based on the respective signal qualities of the plurality of cells (the plurality of cells are ranked based on the beam measurements, according to [0041]-[0042]);
	logging measurement information for at least one of the plurality of cells in memory of the wireless device based on ranking the plurality of cells, wherein the measurement information includes a cell identity and beam information for the at least one of the plurality of cells (the UE accumulates measurement sample information for specified beams of specified cells, according to [0028], [0035], [0039], [0044]); and
	transmitting a report to the wireless communication network, wherein the report includes the measurement information (the UE transmits a measurement report to the wireless communication system, according to [0037], [0039]-[0040], [0045]-[0046]),
	wherein logging the measurement information comprises logging measurement information for first and second cells, wherein the measurement information includes a cell identity of the first cell, a number of beams of the first cell exceeding a quality threshold, a cell identity of the second cell, and a number of beams of the second cell exceeding the quality threshold (the measurement information includes specified cells, and the number of beams for each cell that exceed a predefined quality threshold, according to [0042]).
	Regarding claim 16, Koskela discloses a wireless device (disclosed is a user equipment (UE), according to Abstract, [0060], Fig. 8 [element 820]) comprising:
	processing circuitry (the UE comprises a processor, according to [0061], Fig. 8 [element 824]); and
	memory coupled with the processing circuitry, wherein the memory includes instructions that when executed by the processing circuitry (the UE comprises a memory that stores computer program instructions that are executed by its processor, according to [0061], Fig. 8 [element 825]) causes the wireless device to,
	determine respective signal qualities of a plurality of cells of a wireless communication network (the UE performs beam-specific measurements of a plurality of cells in a wireless communication system, according to Abstract, [0030], [0044]),
	rank the plurality of cells based on the respective signal qualities of the plurality of cells (the plurality of cells are ranked based on the beam measurements, according to [0041]-[0042]),
	log measurement information for at least one of the plurality of cells in memory of the wireless device based on ranking the plurality of cells, wherein the measurement information includes a cell identity and beam information for the at least one of the plurality of cells (the UE accumulates measurement sample information for specified beams of specified cells, according to [0028], [0035], [0039], [0044]), and
	transmit a report to the wireless communication network, wherein the report includes the measurement information (the UE transmits a measurement report to the wireless communication system, according to [0037], [0039]-[0040], [0045]-[0046]),
	wherein logging the measurement information comprises logging measurement information for first and second cells, wherein the measurement information includes a cell identity of the first cell, a number of beams of the first cell exceeding a quality threshold, a cell identity of the second cell, and a number of beams of the second cell exceeding the quality threshold (the measurement information includes specified cells, and the number of beams for each cell that exceed a predefined quality threshold, according to [0042]).
	Regarding claim 3, Koskela discloses the method of claim 1, wherein the measurement information includes cell indices of beams of the first cell exceeding a quality threshold, and cell indices of beams of the second cell exceeding the quality threshold (the UE performs measurements on individual beams of various cells, according to Abstract, [0036], whereby the measurement information includes specified cells, and the number of beams for each cell that exceed a predefined quality threshold, according to [0042], whereby the measurement information includes beam index information, according to [0046]-[0047]).
	Regarding claim 4, Koskela discloses the method of claim 3, wherein the measurement information further includes at least one of a beam reference signal received power, BRSRP, a beam reference signal received quality, BRSRQ, and/or a beam signal to interference and noise ratio, BSINR, for each of the beams of the first and second cells exceeding the quality threshold (the UE performs beam-specific reference signal received power (RSRP) measurements, according to [0039], whereby these RSRP measurements are used to determine the number of beams that exceed the predefined quality threshold for each cell, according to [0041]-[0042]).
	Regarding claim 6, Koskela discloses the method of claim 1, wherein ranking comprises identifying a serving cell of the plurality of cells, determining a signal quality of the serving cell, determining a threshold based on the signal quality of the serving cell, and identifying at least one neighbor cell of the plurality of cells having a respective signal quality greater than the threshold, and wherein the measurement information includes a respective cell identity and beam information for each of the serving cell and the at least one neighbor cell having the respective signal quality greater than the threshold (the UE performs measurements on a serving cell and determines the qualities of said serving cell’s beams, according to [0033], whereby a quality threshold is specified in relation to the serving cell measurement, and various neighbor cells that have one or more beams exceeding this quality threshold are identified, according to [0042], [0045]-[0046]).
	Regarding claim 7, Koskela discloses the method of claim 1, wherein ranking comprises identifying a defined number N of the plurality of cells having the N highest signal qualities of the plurality of cells, and wherein the measurement information includes a respective cell identity and beam information for each of the N cells of the plurality of cells (the UE generates a report for the N-best detected beams of specified neighbor cells, according to [0046]-[0047], [0049]).
	Regarding claim 8, Koskela discloses the method of claim 1, wherein the respective signals qualities are determined based on measurements of respective reference signals received from the cells (the UE performs beam-specific reference signal received power (RSRP) measurements, according to [0039]).
	Regarding claim 9, Koskela discloses the method of claim 1, wherein the respective signal qualities of the plurality of cells comprise at least one of respective reference signal received powers, RSRPs, of the plurality of cells, respective reference signal received qualities, RSRQs, of the plurality of cells, respective signal to interference and noise ratios, SINRs, of the plurality of cells, and/or respective R-values of the plurality of cells (the UE performs beam-specific reference signal received power (RSRP) measurements, according to [0039]).
	Regarding claim 10, Koskela discloses the method of claim 1, wherein determining comprises performing a cell reselection evaluation procedure to determine the respective signal qualities of the plurality of cells (the measurements performed on the plurality of cells are used for handover decisions, according to [0053]-[0056]).
	Regarding claim 13, Koskela discloses a wireless device adapted to perform according to claim 1 (disclosed is a UE that performs the operations of the invention, according to [0060], Fig. 8 [element 820]).
	Regarding claim 15, Koskela discloses a computer program product comprising a non-transitory storage medium including program code to be executed by processing circuitry of a wireless device, whereby execution of the program code causes the wireless device to perform operations according to claim 1 (the UE comprises a non-transitory computer-readable medium that stores computer program code that is executed by its processor in order to enable the UE to perform its operations, according to [0066]).
	Regarding claim 18, Koskela discloses the wireless device of claim 16, wherein the measurement information includes cell indices of beams of the first cell exceeding a quality threshold, and cell indices of beams of the second cell exceeding the quality threshold (the UE performs measurements on individual beams of various cells, according to Abstract, [0036], whereby the measurement information includes specified cells, and the number of beams for each cell that exceed a predefined quality threshold, according to [0042], whereby the measurement information includes beam index information, according to [0046]-[0047]).
	Regarding claim 19, Koskela discloses the wireless device of claim 18, wherein the measurement information further includes at least one of a beam reference signal received power, BRSRP, a beam reference signal received quality, BRSRQ, and/or a beam signal to interference and noise ratio, BSINR, for each of the beams of the first and second cells exceeding the quality threshold (the UE performs beam-specific reference signal received power (RSRP) measurements, according to [0039], whereby these RSRP measurements are used to determine the number of beams that exceed the predefined quality threshold for each cell, according to [0041]-[0042]).
	Regarding claim 21, Koskela discloses the wireless device of claim 16, wherein ranking comprises identifying a serving cell of the plurality of cells, determining a signal quality of the serving cell, determining a threshold based on the signal quality of the serving cell, and identifying at least one neighbor cell of the plurality of cells having a respective signal quality greater than the threshold, and wherein the measurement information includes a respective cell identity and beam information for each of the serving cell and the at least one neighbor cell having the respective signal quality greater than the threshold (the UE performs measurements on a serving cell and determines the qualities of said serving cell’s beams, according to [0033], whereby a quality threshold is specified in relation to the serving cell measurement, and various neighbor cells that have one or more beams exceeding this quality threshold are identified, according to [0042], [0045]-[0046]).
	Regarding claim 22, Koskela discloses the wireless device of claim 16, wherein ranking comprises identifying a defined number N of the plurality of cells having the N highest signal qualities of the plurality of cells, and wherein the measurement information includes a respective cell identity and beam information for each of the N cells of the plurality of cells (the UE generates a report for the N-best detected beams of specified neighbor cells, according to [0046]-[0047], [0049]).
	Regarding claim 23, Koskela discloses the wireless device of claim 16, wherein the respective signals qualities are determined based on measurements of respective reference signals received from the cells (the UE performs beam-specific reference signal received power (RSRP) measurements, according to [0039]).
	Regarding claim 24, Koskela discloses the wireless device of claim 16, wherein the respective signal qualities of the plurality of cells comprise at least one of respective reference signal received powers, RSRPs, of the plurality of cells, respective reference signal received qualities, RSRQs, of the plurality of cells, respective signal to interference and noise ratios, SINRs, of the plurality of cells, and/or respective R-values of the plurality of cells (the UE performs beam-specific reference signal received power (RSRP) measurements, according to [0039]).
	Regarding claim 25, Koskela discloses the wireless device of Claim 16, wherein determining comprises performing a cell reselection evaluation procedure to determine the respective signal qualities of the plurality of cells (the measurements performed on the plurality of cells are used for handover decisions, according to [0053]-[0056]).
	Regarding claim 28, Koskela discloses the method of claim 1, wherein the ranking comprises identifying a first one of the plurality of cells having a highest signal quality and identifying at least a second one of the plurality of cells having a signal quality within a defined range of the highest signal quality, and wherein the measurement information includes a respective cell identity and beam information for each of the first one of the plurality of the cells and the second one of the plurality of cells (a report is triggered when an identified neighbor cell has a beam that is measured to have an RSRP value that is better than the RSRP of the current serving cell by a specified offset value [“within a defined range of the highest signal quality”], according to [0046]-[0048]).
	Regarding claim 29, Koskela discloses the wireless device of claim 16, wherein the ranking comprises identifying a first one of the plurality of cells having a highest signal quality and identifying at least a second one of the plurality of cells having a signal quality within a defined range of the highest signal quality, and wherein the measurement information includes a respective cell identity and beam information for each of the first one of the plurality of the cells and the second one of the plurality of cells (a report is triggered when an identified neighbor cell has a beam that is measured to have an RSRP value that is better than the RSRP of the current serving cell by a specified offset value [“within a defined range of the highest signal quality”], according to [0046]-[0048]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 11-12 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Koskela as applied to claims 1 and 16 above, in view of Jactat et al., U.S. Patent Application Publication 2013/0281063 (hereinafter Jactat).
	Regarding claim 11, Koskela discloses all the limitations of claim 1.
	Koskela does not expressly disclose that logging the measurement information comprises logging the measurement information at a minimizing drive test, MDT, logging occasion after determining the respective signal qualities.
	Jactat discloses that logging the measurement information comprises logging the measurement information at a minimizing drive test, MDT, logging occasion after determining the respective signal qualities (a UE has a logging interval for logged MDT signal measurements, according to [0163]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koskela with Jactat such that logging the measurement information comprises logging the measurement information at a minimizing drive test, MDT, logging occasion after determining the respective signal qualities.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the detection of network coverage problems (Jactat:  [0006]-[0013]).
	Regarding claim 12, the combination of Koskela and Jactat discloses all the limitations of claim 11.
	Koskela does not expressly disclose that the MDT logging occasion is a first MDT logging occasion, the method further comprising: logging at least one of a first reference signal received power, RSRP, and/or a first reference signal received quality, RSRQ, for the first MDT logging occasion; and logging at least one of a second RSRP and/or a second RSRQ for a second MDT logging occasion different than the first MDT logging occasion; wherein the report includes the measurement information for the first MDT logging occasion, the at least one of the first RSRP and/or the first RSRQ for the first MDT logging occasion, and the at least one of the second RSRP and/or the second RSRQ for the second MDT logging occasion.
	Jactat discloses that the MDT logging occasion is a first MDT logging occasion, the method further comprising: logging at least one of a first reference signal received power, RSRP, and/or a first reference signal received quality, RSRQ, for the first MDT logging occasion; and logging at least one of a second RSRP and/or a second RSRQ for a second MDT logging occasion different than the first MDT logging occasion; wherein the report includes the measurement information for the first MDT logging occasion, the at least one of the first RSRP and/or the first RSRQ for the first MDT logging occasion, and the at least one of the second RSRP and/or the second RSRQ for the second MDT logging occasion (the UE periodically performs RSRP/RSRQ measurements at successive logging occasions for logged MDT, whereby reporting is triggered by said RSRP/RSRQ measurements, according to [0163]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koskela as modified by Jactat with Jactat such that the MDT logging occasion is a first MDT logging occasion, the method further comprising: logging at least one of a first reference signal received power, RSRP, and/or a first reference signal received quality, RSRQ, for the first MDT logging occasion; and logging at least one of a second RSRP and/or a second RSRQ for a second MDT logging occasion different than the first MDT logging occasion; wherein the report includes the measurement information for the first MDT logging occasion, the at least one of the first RSRP and/or the first RSRQ for the first MDT logging occasion, and the at least one of the second RSRP and/or the second RSRQ for the second MDT logging occasion.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the detection of network coverage problems (Jactat:  [0006]-[0013]).
	Regarding claim 26, Koskela discloses all the limitations of claim 16.
	Koskela does not expressly disclose that logging the measurement information comprises logging the measurement information at a minimizing drive test, MDT, logging occasion after determining the respective signal qualities.
	Jactat discloses that logging the measurement information comprises logging the measurement information at a minimizing drive test, MDT, logging occasion after determining the respective signal qualities (a UE has a logging interval for logged MDT signal measurements, according to [0163]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koskela with Jactat such that logging the measurement information comprises logging the measurement information at a minimizing drive test, MDT, logging occasion after determining the respective signal qualities.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the detection of network coverage problems (Jactat:  [0006]-[0013]).
	Regarding claim 27, the combination of Koskela and Jactat discloses all the limitations of claim 26.
	Koskela does not expressly disclose that the MDT logging occasion is a first MDT logging occasion, the method further comprising: logging at least one of a first reference signal received power, RSRP, and/or a first reference signal received quality, RSRQ, for the first MDT logging occasion; and logging at least one of a second RSRP and/or a second RSRQ for a second MDT logging occasion different than the first MDT logging occasion; wherein the report includes the measurement information for the first MDT logging occasion, the at least one of the first RSRP and/or the first RSRQ for the first MDT logging occasion, and the at least one of the second RSRP and/or the second RSRQ for the second MDT logging occasion.
	Jactat discloses that the MDT logging occasion is a first MDT logging occasion, the method further comprising: logging at least one of a first reference signal received power, RSRP, and/or a first reference signal received quality, RSRQ, for the first MDT logging occasion; and logging at least one of a second RSRP and/or a second RSRQ for a second MDT logging occasion different than the first MDT logging occasion; wherein the report includes the measurement information for the first MDT logging occasion, the at least one of the first RSRP and/or the first RSRQ for the first MDT logging occasion, and the at least one of the second RSRP and/or the second RSRQ for the second MDT logging occasion (the UE periodically performs RSRP/RSRQ measurements at successive logging occasions for logged MDT, whereby reporting is triggered by said RSRP/RSRQ measurements, according to [0163]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koskela as modified by Jactat with Jactat such that the MDT logging occasion is a first MDT logging occasion, the method further comprising: logging at least one of a first reference signal received power, RSRP, and/or a first reference signal received quality, RSRQ, for the first MDT logging occasion; and logging at least one of a second RSRP and/or a second RSRQ for a second MDT logging occasion different than the first MDT logging occasion; wherein the report includes the measurement information for the first MDT logging occasion, the at least one of the first RSRP and/or the first RSRQ for the first MDT logging occasion, and the at least one of the second RSRP and/or the second RSRQ for the second MDT logging occasion.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the detection of network coverage problems (Jactat:  [0006]-[0013]).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/
Primary Examiner, Art Unit 2645